DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to claims 1-8 and 10, in the reply filed on 1/7/2022 is acknowledged.
Claims 9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Examiner further withdraws claim 10 as it is dependent on nonelected claim 9.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “condition monitor 140” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig. 2: 201.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintz (US Pat No 2,450,960) in view of Wilson et al. (US Pub No 2016/0076491 A1). Heintz discloses an oil distribution system (fig. 1) comprising: 
Re claim 1, 
Re claim 2, wherein the oil reservoir is bonded to the system container (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The reservoir and container are attached to each other and have the structural characteristics of being bonded together.).
Re claim 4, wherein the heat exchanger includes any of a tubular heat exchanger, a tubular heat exchanger comprising a plurality of tubes, a fin style, a parallel flow, and a cross-flow heat exchanger (fig. 6 shows fin style grooves).
Re claim 8, an oil entry port (16) configured to receive hot aerated oil to the air and oil separation unit and deposit hot de-aerated oil into the oil reservoir (oil is deposited into 1; the oil separation unit taught below).
Heintz does not disclose:
Re claim 1, an air and oil separation unit connected to the system container, the air and oil separation unit configured to receive aerated oil, to separate the oil from the air, and to feed de-aerated oil into the oil reservoir.
Re claim 2, wherein the oil reservoir is made of a composite material.
Re claim 3, wherein the system container is made of metal.
Re claim 7, wherein the air and oil separation unit is a cyclonic air/oil separator.
Re claim 8, an oil entry port configured to receive hot aerated oil to the air and oil separation unit and deposit hot de-aerated oil into the oil reservoir.

Re claim 1, an air and oil separation unit (202) connected to the system container, the air and oil separation unit configured to receive aerated oil, to separate the oil from the air, and to feed de-aerated oil into the oil reservoir (transition from 104 to 114).
Re claim 7, wherein the air and oil separation unit is a cyclonic air/oil separator (par 0002).
Re claim 8, an oil entry port (306) configured to receive hot aerated oil to the air and oil separation unit (300) and deposit hot de-aerated oil into the oil reservoir (via 308).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a separation unit, as taught by Wilson, to clean the oil so that no air is pumped back into the gearbox for lubrication.
Regarding claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed reservoir material for optimal strength and weight balance, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed container material for improved durability, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintz (US Pat No 2,450,960) in view of Wilson et al. (US Pub No 2016/0076491 A1) and Crawford (US Pat No 810,844). 
Re claim 5, further comprising a plurality of oil level sensors disposed in a wall of the system container and extending into a wall of the oil reservoir.
Re claim 6, further comprising an oil fill-to-spill port mounted on the wall of the system container and extending into the wall of the oil reservoir at a distance from a bottom of the oil reservoir indicative of a maximum oil fill.
However, Crawford teaches an oil distribution system (see figure):
Re claim 5, further comprising a plurality of oil level sensors (top limit and bottom limit of 18) disposed in a wall of the system container (8) and extending into a wall of the oil reservoir (7).
Re claim 6, further comprising an oil fill-to-spill port (top horizontal port of 18) mounted on the wall of the system container and extending into the wall of the oil reservoir at a distance from a bottom of the oil reservoir indicative of a maximum oil fill (see figure).
Regarding claim 5, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed sensors, as taught by Crawford, to allow the operator to see an accurate level reading from a lateral position. 
Regarding claim 6, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the fill-to-spill port, as taught by Crawford, to allow the operator to eject oil and control the level within the reservoir. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654